Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the reply filed August 10, 2021.
	Claims 1, 2, 10, 14, 19-20, 23, 30-33, 35, 39-42, 45-50, and 54 are currently pending.
	Benefit of priority is to March 15, 2013.

Withdrawal of Rejections:

The rejection of Claims 1, 2, 10, 14, 18-20, 23, 30-33, 35, 39-42, 45-50, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Maintenance of Rejections:
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s)   is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by:
Dragosits et al. (2009; The effect of temperature on the proteome of recombinant Pichia pastoris.  Journal of Proteome Research. 8: 1380-1392) 
as evidenced by:
Baumann et al. (2007; Hypoxic fed-batch cultivation of Pichia pastoris increases specific and volumetric productivity of recombinant proteins. Biotechology and Bioengineering.  100(1): 177-183), which is cited by Dragosits et al.

Dragosits et al. teach a method for producing antibodies by culturing Pichia pastoris cells (page 1381, left Col., para. 3; Claim 30, 31, 32, 33, 41) that is a strain (and therefore the genes are integrated into the genome; Claim 35) expressing both the light and heavy chain of human monoclonal anti-HIV antibody 3H6 Fab fragment (see also Baumann et al. page 178, para. 3) which is included in the definition of antibody at page 34, [199] (Claim 19, 20) under the control of the constitutive GAP promoter (Claim 40), wherein the culture was grown for approximately 24 hours at 28oC (page 1381, left col., para. 4, line 7)  temperature before the temperature was shifted to 30+/- 0.6oC (page 1381, right col., para. 1, line 7; Claim ). 
Claim 1 has been amended to include that the 1st and 2nd temperatures preceded by an inoculum expansion step. The Examiner will very specifically point out where on page 1381 of Dragosits et al. each of these steps are taught – inoculum expansion, and the 1st and 2nd temperature steps.
The inoculum expansion step is take to be:

    PNG
    media_image1.png
    106
    352
    media_image1.png
    Greyscale

The Pichia pastoris clones were inoculated into a 1000 ml shake flask and grown – and therefore expanded – for approximately 24 hours at 28oC. The last 2 words of this section leads to the Batch Phase or 1st temperature for culturing the yeast, that is, the culture was:
[AltContent: ]
    PNG
    media_image2.png
    207
    341
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    18
    233
    media_image3.png
    Greyscale

Dragosits et al. are silent that there was a change in temperature when the Pichia pastoris was inoculated into the reactor and therefore it is taken that the temperature remained at 28oC. As noted, this Batch Phase lasted approximately 24 hours.
nd temperature for culturing the yeast, followed the Batch Phase, and it is in this Continuous Phase that the temperatures were shifted.
[AltContent: ][AltContent: ]
    PNG
    media_image4.png
    139
    336
    media_image4.png
    Greyscale

Thus, Dragosits et al. teach a method for producing an antibody comprising an inoculum expansion step, culturing the yeast cells at a first temperature of 28oC, followed by a second temperature of 30oC (Claim 1, 54).
The culture that was grown for approximately 24 hours at 28oC was the batch phase (page 1381, right col., para. 1, line 1; Claim 45) grown in batch medium comprising glycerol (page 1381, left col., para. 4, line 9; Claim 46). Dragosits et al. do not specifically teach that the end of the batch phase is determined by the exhaustion of the glycerol; however, the glycerol was not replenished and therefore it is taken that the glycerol in the batch medium was exhausted (Claim 39, 47). 
At page 1381, right col., para. 1, line 4-9, Dragosits et al. teach that during the continuous culture of the Pichia pastoris during the second temperature 30+/- 0.6oC the gas flow rate was kept constant at 1.5 vvm and that the dissolved oxygen was kept at 20% by controlling the stirrer speed. Further, that off-gas was measured using a BCP O2 and CO2 gas sensor. Therefore, Dragosits et al. teach that the ‘respiratory quotient” Claim 49) by supplied air flow rate, agitation, (stirrer) rate, and oxygen concentration of the supplied air (Claim 50), which then should also provide the values and ranges listed in Claim 50.
The antibody was purified from the supernatants by ELISA (page 1382, left col., para. 1. See also Baumann et al. at page 179, right col., para. 3; Claim 42).
Dragosits et al. did not measure the antibody yield at the batch phase first temperature of 28oC and therefore the increase in yield, reduction of product associated variants, or molecular weights, aberrant disulfide bonds or glycosylation patterns and so forth are not known. However, the method for producing antibody as taught by Dragosits et al. and the method claimed are the same and therefore it is inherent that the method taught in Dragosits et al. provides an increase in yield, reduction of product associated variants,  or molecular weights, aberrant disulfide bonds or glycosylation patterns and so forth (Claim 23).

	Dragosits et al. also teach the effect of the method discussed above on proteins involved in oxidative stress response and molecular chaperones, which would apply to all of the above claims except Claims 19 and 20. See page 1383 right col., the discussion of 2D-Gel Electrophoresis and Protein Identification.

	Applicants arguments center on the inoculum expansion preceding the changes in temperatures of the cultures. Applicants urge that the batch phase is the inoculum expansion phase and therefore Dragosits et al. teach a one-temperature method for culturing the Pichia pastoris. With the amendment, the Examiner has tried to clarify the st temperature, and now points out the preceding inoculum expansion phase.
	Applicants urge that the continuous culture temperatures of 20, 25, and 30oC correspond to growth rates. In response, the shift from 28 to 30oC is the method claimed. Therefore, the results should naturally follow.
	Applicants urge that the ELISA is a detection method and not a purification method. In response, the antibody was taken from the culture and therefore “purified”.



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
Dragosits et al. (2009; The effect of temperature on the proteome of recombinant Pichia pastoris. Journal of Proteome Research. 8: 1380-1392) 
and:

The teachings of Dragosits et al. are set forth above. Specific to Claim 1, Dragosits et al. teach a method for producing an antibody comprising an inoculum expansion step, culturing the yeast cells at a first temperature of 28oC, followed by a second temperature of 30oC (Claim 1). Dragosits et al. teach a method for producing antibodies by culturing Pichia pastoris cells (page 1381, left Col., para. 3) that is a strain (and therefore the genes are integrated into the genome) expressing both the light and heavy chain of human monoclonal anti-HIV antibody 3H6 Fab fragment (see also Baumann et al. page 178, para. 3) which is included in the definition of antibody at [199]) under the control of the constitutive GAP promoter, wherein the culture was grown for approximately 24 hours at 28oC (page 1381, left col., para. 4, line 7)  temperature before the temperature was shifted to 30+/- 0.6oC (page 1381, right col., para. 1, line 7; Claim 1).  
During the second temperature phase at 30+/- 0.6oC, Dragosits et al. used a continuous culture feed (page 1381, right col., para. 1, line 1-2) with a chemostat medium comprising glucose (page 1381, left col., para. 4, line 13). 
Baumann et al. teach culturing Pichia pastoris cells that is a strain (and therefore the genes are integrated into the genome) expressing both the light and heavy chain of human monoclonal anti-HIV antibody 3H6 Fab fragment  under the control of the constitutive GAP promoter as taught in Dragosits et al., cultured as a batch, continuous feed, and fed batch cultures. Baumann et al. teach that the fed back cultivation at the 
Therefore, it would have been obvious to a person having ordinary skill in the art to alter the method of Dragosits et al. by using a fed batch cultivation at the second temperature because Baumann et al. teach that the fed back cultivation at the limit of aerobic to fermentative metabolism could be beneficial for the production of light and heavy chain of human monoclonal anti-HIV antibody 3H6 Fab fragment under the control of the constitutive GAP promoter on glucose (Claim 48).

Applicants arguments center on the inoculum expansion preceding the changes in temperatures of the cultures. See the response above.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims , 2, 10, 14, 19-20, 23, 30-33, 35, 39-42, 45-50, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-27 of U.S. Patent No. 10,202,630. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims are drawn to the same method but ‘630 is limited an antibodies while the instant application is drawn to the broader phrase of proteins and antibody in the dependent claims.

Claims 1, 2, 10, 14, 19-20, 23, 30-33, 35, 39-42, 45-50, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 10,138,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims are drawn to the same method but ‘294 is limited an multisubunit complexes and antibody in dependent claims while the instant .

Applicants urge that neither patent claims the inoculum expansion step.  However, this step is not excluded. Therefore, these rejections will be maintained.


NEW Rejection:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 19, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the 1st T will be between 27.5 and 30oC and that the 2nd T will be 1-3.5oC higher. Thus, when the 1st T is 30oC, the 2nd T can be as high as 33.5oC. Therefore, Claim 14 having a 2nd T of 34oC lacks antecedent basis in Claim 1.
Claim 1 has been amended to recite that the antibody is a muti subunit complex, and therefore Claim 19 does not further limit Claim 1.
Claim 1 has been amended to recite “yeast cell” and therefore Claim 46 drawn to “eukaryotic cell” broadens Claim 1, and lacks antecedent basis in Claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656